PER CURIAM: *
The Government has filed an unopposed motion to summarily affirm Jorge Luis Gutierrez-Quintanilla’s conviction and summarily vacate his sentence and remand for resentencing in light of Lopez v. Gonzales, - U.S. -, 127 S.Ct. 625, 166 L.Ed.2d 462 (2006), and United States v. Estrada-Mendoza, 475 F.3d 258 (5th Cir.2007). The motion is GRANTED, the conviction is AFFIRMED, the sentence is VACATED, and the case is REMANDED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.